Citation Nr: 0417699	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the lumbar spine, status post 
lumbar laminectomy of L5-S1.  

2.  Entitlement to an initial compensable rating for cervical 
spine disc disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
August 1981.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that determination, the RO 
granted service connection for traumatic arthritis of the 
lumbar spine, status post lumbar laminectomy, L5-S1, and 
assigned a 10 percent evaluation.  It further granted service 
connection for cervical disc disease with a noncompensable 
evaluation.  The veteran disagreed with the ratings for both 
disabilities and this appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran contends his traumatic arthritis of the lumbar 
spine and cervical spine disc disease is more severe than 
reflected by current evaluations.  The veteran claims that he 
has pain, headaches, and difficulty moving because of these 
two disabilities.  He also indicates that since his last VA 
examination, in excess of two years ago, his disabilities 
have worsened.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

During the pendency of this appeal, VA amended its Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, applicable to the 
spine.  The intended effect of this action was to ensure the 
criteria used current medical terminology and unambiguous 
criteria, and reflected recent medical advances.  The amended 
criterion is effective September 26, 2003.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, and Plate V).  The RO 
has not adjudicated the claims based on this new criteria 
effective September 26, 2003.  

While on remand, the RO should obtain outstanding records 
from the Social Security Administration (SSA) and schedule 
the appellant for a VA examination.  The veteran indicated 
his receipt of disability benefits from SSA due to the 
disabilities herein at issue.  It is not known whether 
additional records from SSA would be relevant to this claim, 
but VA is required to obtain evidence from other Federal 
agencies, such as SSA, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

The veteran also indicated his spine disabilities increased 
in severity since his most recent VA examination, in April 
2001.  A contemporaneous VA examination of the lumbar and 
cervical spines would assist the Board in clarifying the 
nature and degree of disability associated with the veteran's 
lumbar and cervical back conditions.  

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that all notice and 
development required by the VCAA has been 
done.  The veteran should be specifically 
informed about any information and 
evidence not of record that is necessary 
to substantiate the claim; any 
information and evidence that VA will 
seek to provide; and any information and 
evidence he is expected to provide.  The 
veteran should be also asked to provide 
copies of all evidence in his possession 
that pertains to the claim.   

2.  Request the veteran's medical and 
adjudication records from SSA.  Associate 
all correspondence and any records 
received with the claims file.  Continue 
to request these records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain these records should be 
fully documented, and SSA should provide 
a negative response if records are not 
available.

3.  Schedule the appellant for a 
VA orthopedic examination to assess the 
severity of the disabilities.  Send the 
claims folder to the physician for 
review; any report written by a physician 
should specifically state that such a 
review was conducted.  All necessary 
testing should be done, to include x-rays 
and range of motion testing.  Ask the 
physician to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise - as to the 
severity of the low back disability.  Ask 
the physician to comment on the presence 
or absence of symptomatology listed in 
applicable criteria of the amended 
regulations, including the frequency and 
duration of any incapacitating episodes.  
In addition, the examiner should render 
an opinion as to whether the veteran's 
lumbar and/or cervical spine disabilities 
affect the veteran's ability to obtain or 
retain substantially gainful employment.  
A complete rationale should be given for 
all opinions and conclusions expressed.

4.  Thereafter, readjudicate the claims 
in light of staged ratings consistent 
with Fenderson.  If a benefit sought on 
appeal remains denied, prepare a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, a summary of the 
evidence, and a discussion of all 
pertinent regulations, including the 
revised criteria governing the evaluation 
of the veteran's lumbar and cervical 
spines.  The SSOC should be sent to the 
veteran and his representative.  Provide 
an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters herein has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



